Citation Nr: 0030442	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  98-07 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for hypertensive 
cardiovascular disease to include the question of whether it 
was proper to reduce the schedular evaluation from 30
percent to 10 percent effective June 1, 2000.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had active military service from August 1979 to 
February 1981.  

This appeal was previously before the Board of Veterans' 
Appeals (Board) in December 1998 on appeal from a March 1998 
rating decision of the Jackson, Mississippi, Department of 
Veterans Affairs (VA), Regional Office (RO), which, in 
pertinent part, denied entitlement to an increased rating for 
hypertensive cardiovascular disease.  In December 1998, the 
issue concerning entitlement to an increased rating for 
hypertensive cardiovascular disease was remanded to the RO 
for additional development and due process considerations.  
The case is once again before the Board for appellate review.


REMAND

In the December 1998 remand of this appeal to the RO, the 
Board noted that following the RO's receipt of the veteran's 
claim of entitlement to a disability rating in excess of 30 
percent for hypertensive cardiovascular disease in December 
1997, various amendments became effective as to sections of 
VA's Schedule for Rating Disabilities (Rating Schedule) 
pertaining to the cardiovascular system (January 12, 1998).  
It was also pointed out that the United States Court of 
Veterans Appeals (Court) has held that, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of the VA to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  While 
it was noted by the Board in December 1998 that the veteran's 
increased rating claim had been considered under both the 
"old" and "new" versions of the applicable regulation, and 
that he had also been provided with a copy of the applicable 
regulations in April 1998, the Board further mentioned that a 
January 1998 VA examination failed to include a laboratory 
determination of METs (metabolic equivalents - approximate 
resting energy expenditure) by exercise testing, as required 
under the "new" cardiovascular system rating criteria.  
Therefore, in December 1998, the issue was remanded, 
consistent with Littke v. Derwinski, 1 Vet. App. 90 (1991). 

As will be explained below, the Board believes that 
additional development of the evidence is necessary prior to 
its adjudication of the claim currently on appeal.  
Specifically, additional clinical data is needed in order to 
properly evaluate the veteran's service-connected 
cardiovascular disability.

Review of the record shows that the veteran's cardiovascular 
disability has been evaluated by the RO under, in pertinent 
part, Diagnostic Code 7101 of VA's Schedule.  See 38 C.F.R. 
§ 4.104 (2000).  

Although no major changes were made to Diagnostic Code 7101, 
the new rating criteria requires that hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Also, the new rating criteria provides 
that for purposes of the section on hypertension, the term 
hypertension means that the diastolic blood pressure reading 
is predominately 90 millimeters or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominately 160 millimeters or greater with a diastolic 
blood pressure of less than 90 millimeters  See 38 C.F.R. § 
4.101, Diagnostic Code 7101, Note 1 (2000).

Pursuant to the Board's December 1998 remand the veteran was 
to be afforded a comprehensive medical evaluation by an 
appropriate VA cardiovascular specialist.  To this, the Board 
takes notice of the most recent VA examination shown to have 
been conducted pertaining to the veteran's cardiovascular 
disability, dated in June 1999.  While review of the 
examination report shows that three blood pressure readings 
were taken (sitting, upright, and supine), revealing findings 
set out as 130/80, 135/85, and 130/80, respectively, review 
of the record does not reveal that subsequent blood pressure 
readings were taken on at least three different days, as 
required by the above-referenced Note 1.  Thus, the veteran 
should be scheduled for a cardiovascular examination that 
considers these new criteria.

The Board also notes that the veteran, as shown as part of a 
letter submitted to VA in May 2000, appears to allege that 
his doctor, Hernando C. Payne, has informed him that his 
hypertension disorder had not improved.  

In view of these facts the Board finds that a contemporary 
and thorough examination, adhering to 38 C.F.R. § 4.104, Note 
(1) of Diagnostic Code 7101, would be of assistance in 
rendering a decision in this case.  Littke, supra.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
current treatment for his hypertensive 
cardiovascular disease.  He should be 
informed that he has a right to present 
any additional evidence or argument, to 
include medical records and/or statements 
concerning treatment afforded him by Dr. 
Payne, while the case is in remand 
status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

2.  The RO should schedule the veteran 
for a comprehensive cardiovascular 
examination to determine the nature and 
extent of his service-connected 
hypertensive cardiovascular disease, and 
all clinical manifestations should be 
reported in detail.  The veteran's 
hypertension must be confirmed by 
readings taken two or more times on at 
least three different days.  All opinions 
and supporting rationales must be in 
writing.  

Since it is important that each 
disability be viewed in relation to its 
history, the veteran's claims folder and 
a copy of this REMAND, must be made 
available to and reviewed by the examiner 
prior to conducting the requested 
examination.

3.  For the requested examination the 
veteran must be given adequate notice, to 
include advising him of the consequences 
of failure to report for the examination.  
See 38 C.F.R. § 3.655 (2000).  If he 
fails to report for the examination, this 
fact should be noted in the claims folder 
and a copy of the scheduling notice 
should be obtained by the RO and 
associated with the claims folder.

4.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full, to include a review of the 
examination.  If the requested 
development is not in complete compliance 
with the instructions provided above, 
appropriate corrective action should be 
taken.

5.  Thereafter, the RO should, following 
any additional development deemed 
necessary readjudicate the veteran's 
claim as listed on the title page of this 
decision.  

If the claim remains denied the veteran and his attorney 
should be issued a Supplemental Statement of the Case, which 
includes all applicable laws and regulations, and be given 
the reasonable opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


